29   OCT 15
Ms. Cathy S. Lusk, Clerk
12th Court of Appeals
1517 West Front Street, Suite 354                         FILED IN C0J9- 0- A==>EA^
Tyler, TX 75702                                            ISfr Court & AapaA-s 3Ria


RE: Court of Appeals Cause Numbar 12-15-00190-CV
    Trial Court Number 3-42352
    Billy Ross Sims, Appellant, pro se
TO THE HONORABLE CATHY LUSK:

Dear Ms.   Lusk,
    The TDCJ has moved me to a new address as follows
                        Billy Ross Sims, 511649
                        Wynne Unit, TDCJ-CtD
                           810 FM 2821 West
                           Huntsville, TX 77349


Would you please change the record to reflect tha new address
    Thank you,

 "SMOGS'
    Billy Ross Sims, 511649
    Wynne Unit, TDCJ-CID
    810 FM 2821 West
    Huntsville, TX 77349